 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollelouri and Astrid Knudson in December 1949, or in connection with thetermination of Laura Celaya's employment at or about the same time ; nor didits conduct in connection with the layoffs it made in March of 1950 involve suchan unfairlabor practice.[Recommended Order omitted from publication in this volume.]AMERICAN PIPE AND STEELCORPORATIONand T.R. WATSONINTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERSAND HELPERS OF AMERICA,AFL,AND ITS LOCAL UNION No. 92andT. R. WATSON.Cases Nos. 21-CA-361 and i1-CB-130.February7,1951Decision and OrderOn March 29, 1950, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent American Pipe and Steel Corporation, herein referred toas the Employer, and Respondent Local Union No. 92, referred toherein as the Local, had engaged in and were engaging in certainunfair labor practices, and recommending that they cease and desisttherefrom, and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.He also found that theseRespondents had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed as to them.TheTrial Examiner found that Respondent International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, AFL, re-ferred to herein as the International, had not engaged in any unfairlabor practices and recommended that the complaint with respect to itbe dismissed.Thereafter, the Local and the General Counsel filedexceptions to the Intermediate Report and supporting briefs."The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, recommenda-tions, and conclusions, to the extent that they are consistent with ourconclusions and order, hereinafter set forth.1.We agree with the Trial Examiner that the contract executed onOctober 16, 1948, by the Employer, the Local, and the International isnot invalid.In so finding, we reject the General Counsel's contention1The General Counsel and the Local also requested oral argument.These requests arehereby denied because the record and the exceptions and briefs,in our opinion,adequatelypresent the issues and the positions of the parties.93 NLRB No. 11. AMERICAN PIPE AND STEEL CORPORATION55that this agreement establishes an illegal "closed shop hiring hallarrangement."The contract, by its terms,' merely requires the Em-ployer to notify the Local of vacancies, and,when requested,the Localagrees tosupply personnel within 2 or 3 daysThere is no writtencontractual obligation either that workers be obtained from the Localor that only union members be employed; and the record, in our opin-ion, fails to establish any oral understanding to that effect.Accordingly, we shall dismiss the complaint insofar as it pertainsto the alleged illegality of the October 16, 1948, contract.'By sodoing, we are not, of course, to be taken as approving the practice ofthe Employer and the Local of making clearancefromthe Local aprerequisite to hiring.2.The Trial Examiner found the discharge or indefinite suspensionof Thomas Ray Watson to be violative only of Section 8 (a) (1) bythe Employer and of Section 8 (b) (1) (A) by the Local.We are ofthe opinion, however, that by their action with respect to Watson, theEmployer further violated Section 8 (a) (3), and the Local, Section8 (b) (2), of the Act.As more fully described in the Intermediate Report, Watson, onFebruary 2, 1949, following his receipt of an active membership cardin the Local,4 reported to the Employer's Cuyama Valley project foremployment as a welder.Upon his arrival, he was asked for hisreferral from the union hall, and when it was apparent he did not havesuch referral,Watson was informed by Tally, the project foreman,and Connor, the Local's steward, that he could not be put to worksThe contract provides,in pertinent part :When the contractor requires employees to perform the work included within thescope of this agreement,the contractor agrees to notify the local union having luirs-diction of the job of the number of employees and classifications requiredWhen thelocal union is requested to furnish men, the Union agrees to supply the Contractorwith the most competent workmen available within two(2)working days in metro-politan areas and three(3)working days in rural areas after the date for whichmen are requested.The Contractor shall not discriminate against employees in regardto hire or tenure of employment by reason of union membership3CfNorthern Indiana Public Service Company,91 NLRB 172Members Houston and Reynoldsdo not agree with the finding that the contract inquestion is lawfulIn their opinion,the contract is at best ambiguous, and, for thisreason,they would turn to the practice of the parties to determine the meaning of theambiguous provisionsN L R B v Scientific Nutrition Corporation,180 F 2d 447(C A9) ; 0 B Andrews Company,86 NLRB 59 This practice, according to the testi-mony of the Employer's field superintendent,Kennan, shows that virtually all employeeswere obtained from the Local's hiring hall,where, it appears,preference was accorded tomembersMoreover,itwas Watson's uncontradicted testimony that Kennan told him thatthe contract required hiring through the hall.Members Houston and Reynolds would find,therefore,that the contract,as interpreted by the parties, is unlawful,and that its execu-tion and enforcement were violative of section 8 (a) (1) and(3) by the Employer, and ofSection 8(b) (2) and(1) (A) byboththe International and the LocalCf.Acme MattressCompany, Inc.,91 NLRB 10104As found by the Trial Examiner,Watson,in obtaining his reinstatement to activemembership,misinfoimed the Local as to the status of his current employment. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout a "work order" from the Local.However, asa result of acall to the Employer's field superintendent,Kennan, it was decidedthat Watson be put to work while Kerman attempted to get the matterstraightened out with the Local.Shortly thereafter, on the same day,a business agent of the Local appeared at the project.Upon learningthat Watson did not have a'referral from the union hall, the businessagent stated that Watson could not work at the project.The projectforeman then told Watson that he was "through," whereupon Watsonleft the project.Watson promptly attempted to, obtain a "workorder" from the Local, but this was refused on the ground that therewere other members "sitting in the hall" with a prior right to the job.Later, the Employer's field superintendent indicated to Watson thathe could not be employed Without the Local's clearance.The Trial Examiner found the discharge or suspension of Watson 5not to be violative of Section 8 (a) (3) and therefore not violative ofSection 8 (b) (2), because, as Watson was already a union member,such action would not encourage or discourage membership in a labororganization, but would only encourage the acceptance of a member-ship obligation, i. e., hiring through the hall, by one already a member.We do not agree.It is well established that an employer's acceptance of the deter-initiation off-a labor organization as to Who shall be permitted to workfor it is violative of Section 8 (a) (3) of the Act, where, as here, nolawful contractual obligation for such action exists.'Contrary tothe implication of the Trial Examiner, neither Watson's membershipin the Local, nor the Local's desire to enforce an alleged obligation ofsuch membership, removes this case from the application of that prin-ciple.Rather, by the act of yielding to the Local's demand thatWatson be removed, the Employer perforce strengthened the positionof the-Local and forcibly demonstrated to the employees that member-ship in, as well as adherence to the rules of, that organization wasextremely desirable.Such encouragement of union membership wasparticularly effective when, as in the present case, the Employer de-ferred to the demand of the Local that employees be cleared throughits ball, and membership appears to have been a condition precedentto obtaining the necessary clearance.We also cannot agree with the position of Member Murdock, in hisseparate dissent, that Watson's discharge Was lawful because he hadfraudulently misrepresented to the Employer that he had been en-,We agree with the Trial Examiner that Watson was either discharged or indefinitelysuspendedWe find no merit in the Local's contention that Watson quit voluntarilyPinkerton's National Detective Agency,Inc ,90 NLRB 205.Air Products,Incur porated,91 NLRB 1381,ofN LR B v Fred P WeissmanCo, 170 F. 2d 952 (C A 6),cert den 336 U S 972 AMERICAN PIPE AND STEEL CORPORATION57dorsed by the Local for the position sought, and the Employer wasseeking only to remedy the fraud perpetrated upon it and the Local.Such conclusions are incompatible with the record.As to the allegedfraudulent misrepresentation, it was apparent when Watson reportedat the project that he had not obtained a "work order" from the Local,and it was for this very reason that he was advised to contact Super-intendent Kennan, who would attempt to obtain the necessary clear-ance.Watson atnotime asserted that he had a "work order," and,indeed, the Employer has never asserted that it was under any mis-apprehension in this regard.Similarly, as to the Employer's intentin connection with Watson's discharge, Watson was told by ForemanTally that he was "through" after Strickel, the Local's business agent,indicated that others with a prior right to the job were in the hall andthat Watson would not be granted a "work order."Later, as alreadyobserved, Superintendent Kennan informed Watson that he could notbe employed without the Local's clearance.Thus, it is manifest thatthe Employer did not intend to correct any alleged fraud, but dis-charged Watson, at the behest of the Local, solely because he did nothave clearance by that organization.We refuse to impute to theEmployer an intent which it has never asserted and which, in ouropinion, did not exist.Moreover, any alleged fraud perpetrated by Watson was merelyengaged in by him in an attempt to fulfill the illegal conditions whichthe Employer was requiring Watson to comply with in order to behired, and for the failure to comply with such conditions, Watson was,after having been hired, discharged or suspended.BecauseWatsonwas a former employee, the Employer knew he was competent and didnot need the referral from the Local to establish that fact. Indeed,we have held many times that inquiries by employers of applicantsfor employment or employees as to their union membership are them-selves violations of Section 8 (a) (1).7We find that the discharge or suspension of Watson by the Em-ployer encouraged membership in the Local, and was therefore viola-tive of Section 8 (a) (3) and 8 (a) (1) of the Act. As the Localcaused or attempted to cause the Employer to discriminate againstWatson in violation of Section 8 (a) (3) of the Act, we find that theLocal violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act."4Standard-Coosa-Thatcher Company,85 NLRB 13588SeePinkerton's National Detective Agency, lee, supra, Air Products, Incorporated,supra,Lloyd A Fry Roofing Company, et at,89 NLRB 854, ofN L R B v Walt DisneyProductions,146 F 2d 44 (C A 9), cert den 324 U S 877. See alsoKalamazoo Coaches,Inc,66NLRB 171.Members Houston and Reynoldswould find,in addition,that the discrimination againstWatson was pursuant to the unlawful union-security contract between the Employer, theLocal, and the International, and that theInternational,which was a party to thatcontract, also violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe RemedyWe have found that the Employer discriminated against Watsonin violation of Section 8 (a) (1) and (3) of the Act, and that theLocal caused or attempted to cause the Employer to discriminateagainst Watson in violation of Section 8 (b) (2) and (1) (A) of theAct.Therefore, as did the Trial Examiner, we shall order the Em-ployer to offer Watson immediate reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority orother rights and privileges.As we have found that both these Respondents are responsible forthe discrimination suffered byWatson, we shall order them jointlyand severally to make Watson whole for the loss of pay that he mayhave suffered by reason of the discrimination against him .9 It would,however, be inequitable to the Local to permit the amount of itsliability for back pay to increase despite the possibility of its willing-ness to cease its past discrimination, in the event that the Employershould fail promptly to offer reinstatement to Watson.We shalltherefore provide that the Local may terminate its liability for fur-ther accrual of back pay to Watson by notifying the Employer, inwriting, that the Local has no objection to his reinstatement.TheLocal shall not thereafter be liable for any back pay accruing after5 days from the giving of such notice. Absent such notification, theLocal shall remain jointly and severally liable with the Employerfor all back pay to Watson that may accrue until the Employer com-plies with our order to offer him reinstatement ioWe shall also conform the back-pay order recommended by theTrial Examiner with the formula promulgated inF.W. WoolworthCompany,90 NLRB 289, by ordering, for the reasons stated therein,that the loss of pay on the part of Watson be computed on the basisof each separate calendar quarter or portion thereof during theperiod from the discriminatory action to the date of a proper offer ofreinstatement.The quarterly periods, hereinafter called quarters,shall begin with the first day of January, April, July, and October.Loss of pay shall be determined by deducting from a sum equal tothat which Watson would normally have earned for each such quarteror portions thereof, his net earnings," if any, in other employment9As we have found that the Local violated Section 8 (b) (2) and (1) (A), we do notpass upon the Trial Examiner's conclusion that the Local would be jointly and severallyliable for any back pay due to Watson by reason of its violation of Section 8 (b) (1) (A)alone.10Von'sGrocery Company,91 NLRB 504.By "net earnings"ismeant earnings less expenses,such as for tfansportation, room,and board,incurred by an employee in connection with obtaining work and working else-where,which would not have been incurred but for the unlawful discrimination and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company, AMERICAN PIPE AND STEEL CORPORATION59during that period.Earnings in one particular quarter shall have noeffect upon the back-pay liability for any other quarter.We shall further order, in accordance with theWoolworthdeci-sion,supra,that the Employer, upon request, make available to theBoard and its agents all records pertinent to determination of theamount of back pay and the right to reinstatement.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent American Pipe and Steel Corporation, Alham-bra, California, its officers, agents, successors, and assigns, shall:(a)Cease and desist from:(1)Encouraging membership in International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, AFL, LocalUnion No. 92, or in any other labor organization of its employees, bydischarging or suspending any of its employees, or refusing to hireany applicant for employment for failure to obtain clearance fromthat labor organization or by discriminating in any other manner inregard to their hire or tenure of employment or any term or conditionof their employment;(2) 'In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized by Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Offer to Thomas Ray Watson immediate and full reinstatementto his foriner or a substantially equivalent position without prejudiceto his seniority or other rights and privileges, and jointly and severallywith the Respondent Local make him whole in the manner set forthin the section entitled The Remedy, for any loss of pay suffered byreason of the discrimination against him;(2)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary for a determination of theamount of back pay due and the right of reinstatement under the termsof this Order;8 NLRB 440Monies received for work performed upon Federal,State,county, municipal,or other work-relief projects shall be considered earningsRepublic Steel Corporation v.N L.RB,311U S.J. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)Post at its plant in Alhambra, California, and distribute to itsfield employees in the manner in which notices to field employees arecustomarily distributed, copies of the notice attached hereto, andmarked Appendix A.12Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, shall, after being dulysigned by the Respondent Employer's representative, be posted by itimmediately upon receipt thereof, and maintained by it for a periodof at least sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted and be otherwise made available to field employees.Reason-able steps shall be taken by the Respondent Employer to insure thatsuch notices are not altered, defaced, or covered by any other material;(4)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.2.The Respondent International Brotherhood of Boilermakers,Iron Shipbuilders and Helpers of America, AFL, Local Union No.92, of Los Angeles, California, its officers, agents, representatives, suc-cessors, and assigns, shall:(a)Cease and desist from:(1)Causing or attempting to cause American Pipe and Steel Cor-poration, Alhambra, California, its officers, agents, successors, andassigns, to discharge, suspend, or otherwise discriminate against itsemployees or any applicant for employment because they have notobtained clearance from that organization, except in accordance withSection 8 (a) (3) of the Act;(2) In any other manner causing or attempting to cause AmericanPipe and Steel Corporation, Alhambra, California, or its agents, suc-cessors, or assigns, to discriminate against its employees in violationof Section 8 (a) (3) of the Act;(3)Restraining or coercing employees of American Pipe and SteelCorporation, its successors or assigns, in the exercise of the rightsguaranteed in Section 7 of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act:tion make Thomas Ray Watson whole, in the manner set forth abovein the section entitled The Remedy, for any loss of pay he may havesuffered by reason of the discrimination against him;(2)Post is conspicuous places in its offices in Los Angeles, Cali-fornia, and wherever notices to members are customarily posted,^ In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall he inserted before the words "A Decision and Order," the words"A Decree of the United States Court of Appeals Enforcing " AMERICAN PIPE AND STEEI: CORPORATION61 ocopies of the notice attached hereto as Appendix B 13Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by an official representative ofthe Local, be posted by it immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Local to insure thatsuch notices are not altered, defaced, or covered by any other material;(3)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice attachedhereto asAppendix B, for posting,the Employer willing, in the plant of the American Pipe and SteelCorporation, in the places where notices are customarily posted, andfor distribution to its field employes.Copies of said notice to befurnished by the Regional Director for the Twenty-first Region, shall,after being signed as provided in paragraph 2 (b) (2) of this Order,be forthwith returned to the Regional Director for said posting;(4)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, whatsteps it has taken to comply herewith.AND IT ISFURTHER ORDEREDthat the complaint, insofar as it allegesthat Respondent American Pipe and Steel Corporation or RespondentInternational Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, AFL, Local Union No. 92, otherwise violatedthe Act, or the commission of any unfair labor practices by Respond-ent International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, AFL, be, and it hereby is, dismissed.MEMBER MURDOCK, dissenting in part:While I agree with the decision of the majority in other respects,I find no warrant for and must therefore dissent from that portionwhich finds, contrary to the recommendation of the Trial Examiner,that by discharging Watson the Employer violated Section 8 (a) (3)of the Act and the Local by itsrelated conduct Section 8(b) (2).The majority dismiss the Trial Examiner's careful analysis of theEmployer's obligations under Section 8 (a) (3) by finding that thedischarge of Watson strengthened the Local's position and demon-strated to the employees the desirability of membership in the Localand adherence to itsrules.This, it is found, constituted "encourage-ment of union membership" within the meaning of Section 8 (a) (3).But the discharge of Watson, as the Trial Examiner has amply ex-plained, had nothing to do with his or any other employee'smember-13 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words"A Decision and Order,"the words"A Decreeof the United States Court of Appeals Enforcing " 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDship in the Local.Indeed,Watson was discharged despite the factthat he was a member of the Local.Unless the Board were to find, asa majority do not, that the Employer was under an obligation to hireand retain unlawfully union members only,no employee could reason-ably suppose in the light of Watson's discharge that he would gainany advantage in joining the Local.On the contrary, should suchan employee subject himself to the Local's hiring hall practices hemight conceivably find himself with Watson at the bottom of the listof "competent workmen" to be referred to the Employer.Unques-tionably, the Local's position was "strengthened" by the Employer'sact.It was strengthened in the sense that those who came throughthe Local's hiring hall were made to realize that they could not jumptheir turn and use the Local's name to secure employment without itsendorsement.I cannot regard this result as encouragement of unionmembership within the meaning of Section 8 (a) (3).In my opinion, Watson was not discharged merely to secure ad-herence to union rules or even, as the Trial Examiner found, to en-courage acceptance of a membership obligation.Watson wasdischarged in recognition of and to give effect to an agreement betweenthe Local and theEmployer similarto that which many employershave with employment agencies.This agreement, which ChairmanHerzog, Board Member Styles and, I find to be valid, required theLocal,upon the Employer's request,to supply the Employer with"the most competent workmen" within a specified time after therequest was made.Nothing in the contract obligated the Employerto hire workmenreferredto it by the Local.Thus the Employer,under the terms of the contract, could not be forced by the Local intoeither hiring or discharging Watson whether he sought employmenton his own behalf or came to it properly from the Local's hiring hall.While theelement of pressure against the Employer is thereforeabsent in this case, Watson himself interposed another element whichchallenges the right of the Local and the Employer to make the kindof agreementthat a majorityof the Board here.find to be valid. Thiswas the element of fraud.Watson was not a stranger to the Employer seeking employment forthe first time.He had previously been employed as a welder at theEmployer's Alhambra plant.At that time he was a member of theLocal in good standing.He was therefore known to the Employer andknown as a union member seeking reemployment.Appearing as hedid in the guise of a union member, the Employer could reasonablysuppose that he was one of the available competent workmen in theLocal's hiring hall.Such workmen were to be referred to the Em-ployer by the Local inaccordancewith the terms of their contract. AMERICAN PIPE AND STEEL CORPORATION63It was suggested to Watson that he obtain the Local's endorsement.Watson did not protest nor did he inform the Employer that he haddisassociated himself from the Local's procedures and was seeking em-ployment as a free lance.Aware, however, that he was not entitledto the Local's endorsement under its rules, he nevertheless went to itsoffices and by subterfuge and false statements regarding his record ofprevious employment tried to establish- his status as an active, paid-up Local member. By this means he secured certain Local authoriza-tion documents.He appeared before Foreman Tally at the projectsite and, when asked for his "work order," showed Tally' the docu-ments thus falsely obtained.The majority find that this conduct ofWatson's was not a "fraudulent misrepresentation" because it was ap-parent that Watson did not have and did not assert he had a "workorder" from the Local. But Watsondidrepresent that iie was right-fully in possession of the documents he showed Tallyin lieuof a workorder.This was an admitted falsehood on the part of Watson.Weneed not conjecture whether he would have been hired tentatively butfor the false identification he elected to give himself as an active, paid-up Union member. But I do not think it is an unreasonable conclusionand certainly not "incompatible with the record" to find, as I do, thatWatson practiced fraud upon the Local initially and upon the Em-ployer subsequently by attempting to secure employment on thebasis of a dues receipt, a regular membership "book" and a "work-ing card," all of which he had falsely obtained from the Local. I amsatisfied, as the majority are not, that the elements of falsification andmisrepresentation are inextricably a part of this record. It is noanswer to say that Watson was discharged because he did not secureclearance from the Local.That is partially true.But it is neverthe-less the practice of this Board to decide cases in the light ofallsur-rounding circumstances and to refuse to find respondents guilty ofunfair labor practices when reasonable cause exists for a contraryresult.Watson deliberately put himself in the position of one whocame through the Local and was the Local's choice from among its,pool of workmen for the job he sought. Foreman Tally put himto work on the condition subsequent that the Local would later ap-prove him as the workman authorized to use its name in seekingemployment for that particular vacancy.It was under these circumstances that the Local's business agent,Strickel, arrived at the project site and questioned Watson with re-gard to the latter's "reinstatement" in the Local.When Watson ad-mitted the falsity of his statements to the Local, Strickel immediatelyorderedWatson off the scaffold on which he was working and toldhim he could not work on that job. There were 300 men in the hiring 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDhall,Strickel informed Watson, who had a prior right to fill thevacancy for which Watson had been hired. It is clear that Strickelspoke to Watson as a union member. No other bond of authority ex-isted between these two.But regardless of the relationship betweenStrickel and Watson, Foreman Tally, who witnessed the conversation,was under no pressure or coercion from the Local to inform Watson,as Tally later did, that Watson was "through" in the light of whatStrickel had said.Strickef had said, in effect, that Watson did nothave the Local's support, that his authorization documents were falselyobtained, and that other men would be referred to the Employer bythe Local to fill the vacancy of welder. The Employer had the choiceof retaining Watson despite the Local's objections or of recognizingthe fraud that Watson had perpetrated on both the Employer andthe Local, by insisting that one who represented himself as havingthe support of the Local and who used its name must, in fact, haveits endorsement.This was the condition to which Watson had sub-mitted himself when he was tentatively employed. If, as a majorityof the Board finds, the contract between the Local and the Employerwas valid in permitting the Local to select competent workmen forreferral to the Employer, the latter being under no obligation to hirethem, then, in my view, it was not unlawful of the Employer to dis-charge Watson and thereby recognize the right of the Local to desig-nate the workman who was actually the Local's choice for the job,as their agreement contemplated.'In choosing this course ratherthan one which would, in effect, reward Watson for his fraudulentmisrepresentation I cannot believe that the Employer has engagedin conduct violative of Section 8 (a) (3) of the Act. It follows thatthe Local did not by its related conduct violate Section 8 (b) (2).I would therefore dismiss that portion of the complaint dealingwith the above alleged violations of the Act.In view of my conclusion that the Local did not violate Section S(b) (2) of the Act because the General Counsel has failed to establisha violation of Section $ (a) (3) by the Employer, I deem it unneces-sary at this time to pass upon the question whether the means usedby the Union to procure Watson's discharge was sufficient to "causeor attempt to cause" the Employer to violate Section 8 (a) (3), withinthe meaning of Section 8 (b) (2)."I note that the complaintalleges that dischargeof Watson tobe discriminatory becauseitwaspursuant to an invalid collective bargaining agreementThe majority,havingrejected the latter contention,nevertheless take the positionthat "illegal"conditionswere imposed on Watson in connection with his hiring and discharge or suspensionTheseconclusions,in my opinion,are inconsistent , AMERICAN PIPE AND STEEL CORPORATION65Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in INTERNATIONAL BROTH-ERHOOD OF BOILERDIAKERS, IRON SHIPBUILDERS AND HELPERS OFAMERICA, AFL, LOCAL UNION No. 92, or in any other labor or-ganization of our employees, by discriminatorily discharging orsuspending any of our employees or refusing to hire any appli-cant for employment for failure to obtain clearance from thatlabor organization, or by discriminating in any other mannerin regard to their hire and tenure of employment, or any termor condition of employment.WE WILL NOT inanyother manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed themby Section 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8(a) (3) of the Act.WE WILL offer to Thomas Ray Watson immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of pay suf-fered as a result of the discrimination against him.All our employees are free to become, remain, or to refrain frombecoming or remaining, members of the above-named union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) ofthe Act.AMERICAN PIPE AND STEEL CORPORATION,Employer.By --------------------------------------------(Representative)(Title)Date --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.941742-51-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDAppendix BNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIPBUILDERS AND HELPERS OF AMERICA, AFL, LOCALUNION No. 92 AND TO ALL EMPLOYEES OF AMERICAN PIPE AND STEELCORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause AMERICAN PIPE ANDSTEEL CORPORATION, its officers, agents, successors, and assigns,to discharge, suspend or otherwise discriminate against employ-ees or any applicant for employment for their failure to obtainclearance from this organization, except in accordance with Sec-tion 8 (a) (3) of the Act.WE WILL NOT in any other manner cause or attempt to causeAMERICAN PIPE AND STEEL CORPORATION, or its agents, successors,or assigns, to discriminate against its employees in violation ofSection 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of AMERICAN PIPEAND STEEL CORPORATION,its successors or assigns, in the exerciseof the rights guaranteed in Section 7 of the Act.WE, WILL make Thomas Ray Watson whole for any loss of payhe may have suffered because of the discrimination against him.INTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERS OF AMERICA,AFL, LOCAL UNION No. 92.Union.By--------------(Repiesentative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderMr. Jerome Smith,for the General CounselMessrs. MorrowandTrippet,byOscar A. TrippetandFulton Haight,of LosAngeles, Calif, for the Respondent Company.Messrs. Arthur GarrettandJames M. Nicoson,of Los Angeles, Calif., for theRespondent Unions.STATEMENTOF THE CASEUpon charges and an amended charge duly filed by Thomas Ray Watson, desig-nated herein hs the Complainant, the General Counsel of the National Labor AMERICAN PIPE AND STEEL CORPORATION67Relations Board,' in the name of the Board, caused the Regional Director ofthe Twenty-First Region, at Los Angeles, California to issue a consolidatedcomplaint, on the 1st day of July 1949, against the American Pipe and SteelCorporation, herein called the Respondent Company, and the InternationalBrotherhood of Boilermakers, Iron Shipbuilders and Helpers of America, A. F. L.and its Local Union No. 92, herein called the International and the Local, resNc-tively, and designated collectively as the Respondent Unions.The consolidatedcomplaint alleged that the Respondent Company did engage and has continuedto engage in unfair labor- practices affecting commerce, within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, as amended and reenacted by the Labor Manage-ment Relations Act of 1947, 61 Stat. 136, designated herein as the Act, and thatthe Respondent Unions did engage and have continued to engage in unfair laborpractices affecting commerce, within the meaning of Section 8 (b) (1) (A) and(2) and Section 2 (6) and (7) of the Act. Copies of the charges, the amendedcharge, the Regional Director's order that the cases be consolidated, the con-solidated complaint, and a notice of hearing were duly served upon the Respond-ent Company, the Respondent Unions, and the Complainant.With respect to the unfair labor practices, the consolidated complaint alleged,in substance: (1) that the Respondent Company and the Respondent Unionshad executed and given effect to an invalid collective bargaining agreementwhich requires all employees of the Respondent Company to be and remainmembers of the Local ; (2) that the Respondent Company-by Shelby Kennan,its Field Superintendent, John Tally, its foreman, and other officers, agents andsupervisory employees-had discharged the Complainant on or about February1, 1949, at the demand of the Respondent Unions, and because he had not re-ceived a work order for his employment from the Local, under color of theabove-mentioned invalid collective bargaining agreement; (3) that the Re-spondent Company had thereby discriminated against the Complainant withrespect to the hire and tenure of his employment, and interfered with, restrained,and coerced its employees, in a manner and for an object characterized by theAct as an unfair labor practice; (4) that the Respondent Unions-by BudPierce and other officers, agents and representatives-had caused the RespondentCompany to discharge the Complainant on or about February 1, 1949, , becausehe had not been given a work order by the Local, and under color of the above-mentioned invalid collective bargaining agreement; and (5) that the RespondentUnions had thereby caused the Respondent Company to discriminate againstthe Complainant with respect to the hire and tenure of his employment, andrestrained and coerced employees in a manner and for an object proscribed asan unfair labor practice by the statute.The answer of the Respondent Company, duly filed, admitted the jurisdictionalallegations of the consolidated complaint, denied the status of the RespondentUnions as labor organizations, and denied the commission of any unfair laborpractices.Affirmatively, it alleged that the Complainant had never been dis-charged, that he had merely failed to report for work on February 3, 1949,and thereafter, and that the agreement between the Respondent Company andthe Respondent Unions, in any event was not invalid under the Act.Theanswer of the Respondent Unions denied the jurisdictional allegations of theconsolidated complaint, admitted their status as labor organizations and also'The General Counsel and his representative are designated herein as the GeneralCounsel, and the National Labor Relations Board as the Board. 68DECISIONSOF -NATIONALLABOR RELATIONS BOARDdenied the commission of any unfair labor practices.Affirmatively, it chal-lenged the right of the Board to assume jurisdiction in the case, (a) becausethe consolidated complaint did not state a cause of action against them underthe statute, (b) because the relevant sections of the Act applicable to themwere and are unconstitutional, and (c) because the Board had failed to establishits,right to assert personal jurisdiction over them.Pursuant to notice, a hearing was held at Los Angeles, California, on variousdates between September 13 and 19, 1949, before the undersigned Trial Examiner,duly designated by the Chief Trial ExaminerThe General Counsel and theRespondents were represented by counsel.All of the parties were afforded afull opportunity to participate in the case, to be heard, to examine and cross-examine witnesses, and to introduce evidence pertinent to the issues.At the outset of the case, the Respondent Unions moved to dismiss the con-solidated complaint, insofar as it applied to them, on the ground that the recordfailed to show any service of the original or amended charge against them,by the party who filed the charges, as required by Section 10 (b) of the Actand Section 203.14 of the Board's Rules and Regulations.The Respondent Com-pany then moved for the dismissal of the case against it on similar grounds, andfurther moved for a severance of the consolidated cases. The inotions weredenied'These rulings have been reconsidered by the undersigned; they arehereby affirmed.In the midst of the General Counsel's presentation, after the undersigned hadruled that a vice-president of the Respondent Company might be examined byleading questions under Rule 43 (b) of the Rules of Civil Procedure for theDistrict Courts of the United States-even though his responses might subse-quently be held to dispose of a contention urged by the Respondent Unions intheir own defense-the Respondent Umr ns moved to sever the cases. The2The record contains affidavits to the effect that the original charges against the Re-spondent Company and the Local were served upon them respectively, by registered mailon Februaiy 10, 1949, and that the amended charge in Case No 21-CB-130 was servedupon the Respondent Unions on July 1, 1949, in similar fashionIn each case, servicewas effected by an agent of the Regional DirectorCounsel argue, in support of theirmotions to dismiss, that Congress has placed the burden of service, in this respect, onthe person who filed the charge . that no one could assume that burden in his behalf , andthat the failure of the Complainant to effect the service required by the statute deprivedthe Board of jurisdiction in the consolidated caseswith respect to the service of theamended charge in Case No. 21-CB-130 on the International, it is argued also, in anyevent, that the service of a charge concurrently with a complaint, even if made effectivewithin six months of the event giving rise to the charge,does not satisfy the statutoryrequirement of the Board's Regulation, notedThe first of these contentions is clearly without merit, under the applicable RegulationcitedErving Paper Mills,82 NLRB 434, n 3,The Ann Arbor Press,85 NLRB 58, 24LRRDI 1356.Nor can it be said that the statute requires a narrower interpretation.Section 10 (b) requires, in effect that a charge be filed and served upon the party chargedwithin six months after an unfair labor practice has occurred,before any complaint mayissue, but it establishes no requirement with respect to the identity of the person chargedwith these responsibilities except to excuse the timelyfilingof a charge by "the personaggrieved" in certain casesThe contention made on behalf of the International isequally without meritThe statute does not bar the service of a charge concurrentlywith a complaint if both are served within the six-month period cited , and the Regulationmerely requires that "upon the filing of a charge" there must be "timely and properservice" of it, i e. service in proper form within six months of the unfair labor practicealleged.With respect to the denial of the motion to sever, compare Rule 20 of the Rules ofCivil Procedure for the District Courts of the United StatesSee also,Des Moines, Spring-field and Southern Route,78NLRB 1215. AMERICAN PIPE AND STEEL CORPORATION69motion was denied a This ruling also has been reconsidered by the undersigned ;it is also, hereby, affirmed.Motions to dismiss, at the close of the General Counsel's case, were deniedwithout prejudice.They were subsequently renewed by counsel, and a decisionwith respect to them was reserved ; they are disposed of by the RecommendedOrder embodied in this reportAt the close of the case, after an informaldiscussion of the issues, which forms a part of the record, the General Counselmoved to conform the pleadings to the proof in formal matters. The motionwas granted.Briefs have been received from the General Counsel and counselfor each of the Respondents.FINDINGS OF FACTUpon the entire record in the case, and upon his observation of the witnesses,the undersigned makes the following findings of fact :1.THE BUSINESS OF THE RESPONDENTCOMPANYThe American Pipe and Steel Corporation, designated herein as the RespondentCompany, is a Nevada corporation, with its principal office and plant in Alhambra,California.The company also maintains an office and warehouse at Bakersfield.It is engaged in the fabrication of steel plates, and the erection-at the site-ofbolted steel tanks, full welded tanks, pressure vessels, tubing, water well casingand miscellaneous welded steel products required by the oil industry, primarilyin the State of California.About 300 men are employed in this connection,most of them in the Respondent Company': plant. As many as 75 men may beemployed, at times, on the company's field crews, 30 were so employed at thetime of the hearing in this caseThe basic raw materials used by the Respondent Company include sheet steel,plate steel and skelp It has a limited number of steel suppliers: Columbia SteelCompany, Kaiser Company, Inc, Lukens Steel Company, Alan Wood, and theBethlehem Steel Company In the twelve-month period immediately prior tothe issuance of the consolidated complaint, the Respondent Company purchased,from these and other suppliers, more than $1,000,000 worth of materials, equip-ment and supplies which came to it in the stream of interstate commerce.Therecord reveals that about 50 percent of the company's raw steel is purchasedfrom the Columbia Steel Company.Most of the steel so purchased-45 percentof the total amount purchased by the company-is shipped to it from the Geneva,Utah, plant of the Columbia Steel Company ; 5 peicent is shipped to theAlhambra plant from Torrance, California, and a negligible amount, in the formof bars, from the supplier's plant at Pittsburg, CaliforniaAbout 10 percentof the company's raw steel is purchased from Alan Wood, at Conshohocken,Pennsylvania ; 5 percent is shipped from the Sparrows Point, Maryland, plant ofBethlehem Steel Company ; and an additional 5 percent is shipped to the com-pany from the Allentown, Pennsylvania, plant of the Lukens Steel Company.The remainder of the Respondent Company's raw steel is derived, presumably,from the Fontana, California, plant of Kaiser Company, Inc.In the 12-month period which antedated the issuance of the complaint, theRespondent Company sold products valued in excess of $2,000,000; over 50 per-SSeeSection 2055,Code Civ. ProcA (Cal ) ;Goehrniq vRogers,67 C A 260, 227 P689, CfKoeberlc v Frigaaza,66 C A 323, 226 P 35,WesternBrickGo v, Smith,95)C.A 370, 271 P.Sniellse v Southern PacificGo, 212 C540, 299 P 529,Green YNewwark,136 C A32, 25 P 2d 395:Burns Estate,26 C A 2d 741,749, 80 P 2d 77,Joseph v.Vogt.35 C A 2d 439,95 P 2d 947 70DECISIONSOF NATIONAL LABORRELATIONS BOARDcent of this amount-according to the admissions embodied in the Respondent's:answer-was sold in interstate commerceUpon the entire record in this connection, the undersigned finds, in accordancewith the admissions of the Respondent Company, and in the face of a contrarycontention by the Respondent Unions,' that the Respondent Company is engaged.in commerce and activities which affect commerce, within the meaning of the Act.II.THE STATUS OF THE RESPONDENT UNIONSDespite the unwillingness of the Respondent Company to admit, by its answer,that the Respondent Unions are labor organizations within the meaning of theAct, its counsel so stipulated at the hearing; pursuant to that stipulation, andupon the entire record, the undersigned so finds.The unions admit to member-ship employees of the Respondent Company.Pursuant to a further stipulation, and upon the entire record, the under-signed findsthat Frank H (Bud) Pierce is, and has continuously been, sincebefore February 1949, an assistant business agent and president of the Localand that an individual identified only as "Okie" Strickel was the assistantbusinessagent of that organization, in the Bakersfield, California, area, at thetime of the events with which this case is concerned.III.THE UNFAIRLABOR PRACTICESStatement of FactsA. The organization of the Respondent CompanyThe Company,as noted, maintainsseparate plant and field departmentsItsfield operations are supervised by Shelby P. Kennan, Superintendent of Field'Construction and Erection ; the record establishes that lie is a full-time, salariedemployee of the Respondent Company, directly in charge of the functions subgested by his title.At any given moment, the company may have several active field projectsunder the general supervision of the superintendent; each, while it is in opera-tion, is supervised by a foremanThese foremen, like the men they supervise,are paid by the hour ; the record establishes, however, that they receive a "setdifferential" in pay by virtue of their statusWhile they may function as work-ing foremen in some cases, their work is "basically" supervisory.They arevested, the undersigned finds, with the right to hire and fire employees.In February 1949, at the time of the events with which this case is concerned,the Respondent Company had a field project near Taft, California-repairinga 55 thousand barrel welded tank for the Richfield Oil Company at its CuyamaValley operation.The project foreman was John Tally;he was in charge ofthe project until it was completed, and the record establishes that his authority4The contention of counsel for the Respondent Unions that the record does not containsubstantial,probative evidence with respect to the involvement of the Respondent Com-pany in commerce is without meritCfInternational Longshoreman's and11Warehouse-men's Union,C 1 0 et at,79 NLRB 1487,1513-1515,ArnalgamatedheatCutters andButcher WorkmenofNorthAmerica(A F L ) et at,81 NLRB 10.52: see alsoNorthElectricMfg Co,84 NLRB 136.Counsel have misconceived the application of the"best evidence"ruleIt has no application to the testimony offered in behalf of theGeneral Counsel to establish the Respondent Companl s involvement in commenceThattestimony was offered and received as proof of thefactthat the company'sprincipalsources of supply were outside the state, it was not offered or received to prove, thecontentsof the company's records in that respectEvidence that a fact has been describedinwritten form does not exclude other proof of the fact,if it is otherwise relevant. AMERICAN PIPE AND STEEL CORPORATION71and responsibilities as a foreman were comparable to those of the other foremenin the Respondent Company's employ. The undersigned so finds.B. The Respondent Company's collectwe bargaining agreementsThe record indicates that the Respondent Company has maintained contractualrelations with the Local for an indeterminate number of years-and that theagreements executed in the course of that relationship have covered, separately,the plant and field employees of the company.' Copies of the agreements betweenthe Respondent Company and the Local effective before August 3, 1948, werenot available for the record.Testimony with respect to them, however, indicatesthat the agreements executed before August 1947, contained a "closed-shop"provision ; the undersigned so finds.The Respondent Company's vice-president,OliverKilham, who testified in some detail, over objection, about the 1947-48contract, was vague with respect to its union-security provision.He testified,however-and the undersigned finds-that he had been responsible for its—administration, and that the practice of the Respondent Company during theperiod covered by it was to notify the Local of its need for men to fill vacantpositions, and to receive the application of anyone referred by that organizationwithin a fixed period.Kilham insisted-and the undersigned finds-that theRespondent Company felt itself free at all times, under the agreement, to hiremen at the "gate" or on the job; that it was in fact, free to hire union membersand others referred by the Local or to hire men not referred by that organization ;and that it had exercised this freedom in the period covered by the 1947-48contract.He also testified without contradiction-and the undersigned finds-that the Respondent Company did not even notify the Local of every vacancythat developed while the agreement was in force, refraining from such actionwhen it chose.At a General Conference of Management and Labor in San Francisco, Cali-fornia, which met from June 18 to October 16, 1948, subcommittees representing(1) the International and its various locals in certain Pacific Coast and Mountainstates, and (2) employers engaged in field construction work, within the tradejurisdiction of the International, in these states, negotiated an agreement gov-erning the wages and working conditions applicable to such field work.Theagreement, as negotiated, was subsequently approved and adopted by the GeneralConference, which recommended its execution by the labor organizations andcontractors representedThe International, the Local, and the Respondent Com-pany, by Vice-President Kilham, were parties to its execution.The agreement, as noted, was applicable to all field construction work doneby its contractor signatories within the International's trade jurisdiction. Itbecame effective asof August 3, 1948, to remain in full force and effect untilOctober 1, 1949, and from year to year thereafter, subject to modification bynegotiation to be initiated after notice, by the party proposing a change, atleast sixty days before any anniversary date.With respect to union security,the agreement contained the following clause :Rule 2.'Hiring of Men(a)The contractor recognizes the Union as the sole collective bargainingagent for all of its employees employed on work covered by the scope ofthis agreement.6The nature of the relationship between the Respondent Company and the -Internationalbefore 1948, if any, is not revealed by the record. 72DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)When the contractor requires employees to perform the work in-cluded within the scope of this agreement, the contractor agrees to notifythe local union having jurisdiction of the job of the number of employeesand classifications requiredWhen the local union is requested to furnishmen, the Union agrees to supply the Contractor with the most competentworkmen available within two (2) working days in metropolitan areas andthree (3) working days in rural areas after the date for which the men arerequestedThe Contractor shall not discriminate against employees in re-gard to hire or tenure of employment by reason of union membership.(c)The Contractor shall have the right to determine the competencyand qualifications of its employees and the right to discharge any employeefor any just and sufficient cause, provided, however, that no employee shallhe discriminated against . . .This agreement was in full force and effect at the time of the events with whichthis case is concerned.Vice-President Kilhani of the Respondent Company couldnot recall that its employment policy and practice under the agreement differed-in any way from the policy and practice it had applied under the antecedentcontract between the company and the Respondent Unions, previously noted.C. The employment ofWatsonand its terminationThe Complainant, previously employed at the Alhambra plant of the Respond-ent Company as a welder and thereafter by the Mack International Motor TruckCorporation, was laid off by the latter and sought reemployment by the Respond-ent Company, on one of its field crews, in January 1949The record establishesthat he requested a friend-identified as Floyd Bull, a company employee-toask Superintendent Kennan if there was a field vacancy which he could fill.OnFebruary 1, 1949, the Complainant received a verbal report from Bull thatKenmrri had said there was a job for him at the Cuyama valley project, alreadymentioned; Bull reported, according to the Complainant, that Kennan had"said" he was to go to the "union" to get '*straightened up" with it, and that hewas then to report for works The Complainant attempted to comply with thesuggestion, embodied in Bull's report, forthwith.Throughout his period of prior employment with "Mack-International" theComplainant had held a withdrawal card, issued by the Local, pursuant to whichhe had been absolved from the payment of current clues while employed outsideof the Local's trade jurisdiction.'After his conversation with Bull, however,the Complainant repaired at once to the Los Angeles office of the Local; there6Vigorous objections to the receipt of testimony about Bull's report of his conversationwith Kennan, on the ground that Wat'son's testimony with respect to the report was"hearsay" and not probative of what Kennan actually said, were overruled by the under-signed, on the basis of a representation by the General Counsel that it was offered merelyto explain the conduct of the Complainant thereafter.Bull was clearly not an agent ofthe Respondent Company when he reported to Watson , the undersigned has not consideredWatson's testimony about Bull's report, therefore. as substantial or probative evidence ofthe statements made by Kennan7The Complainant had originally been initiated as it member of the Local on January16, 1942As of January 31, 1947 however, the Coin plainant-then a "member" of theInternational and the Local-had been permitted to "withdraw from said membership"pursuant to certain relevant provisions of the Locals constitution, for the purpose ofworking outside of the Internationals trade JurisdictionBy the terms of the withdrawalcard, lie had surrendered and waived all rights, benefits and privileges accruing to membersunder the insuiance provisions of the International's Constitution and By-Laws . lie hadacknowledged expressly, in accepting the card, that lie was "voluntarily leaving" theRespondent Unions, for the reason previously noted AMERICAN PIPE AND STEEL CORPORATION73he "deposited" his withdrawal card and executed an "Application For Member-ship" in which lie stated that he had resumed work as a welder with a firmother than the Respondent Company.'He paid the dues for the current month,and received a dues receipt, his regular membership "book" and a "workingcard" with which to establish his status as an active, paid-up, Local member.On the following day, February 2, 1949, the Complainant reported for workat the Cuyama Valley project.He reached it, after a drive directly from LosAngeles, shortly before noonUpon arrival, he accosted Tally.The foreman,who had been led to expect a crew replacement, asked the Complainant for hiswork order'He was shown the documents which the latter had received inconnection with his "reinstatement" but insisted that he would have to'discussthe Complainant's situation with the Local's stewardThe latter, I Connor,when asked to join the group, advised Watson, in Foreman Tally's presence,that he would have to present a work order from the Local "hall" before hewould be permitted to start work.According to the Complainant, whose testi-mony is credited, the foreman concurred.Steward Connor, the record shows, then suggested that Watson telephone the"hall" at Los Angeles or return to get the necessary work order.Tally, however,offered the suggestion that the Complainant might be able to get a work order by"wire" if he telephoned Superintendent Kerman with a request that the latter"straighten out" the matter.Watson testified, credibly, that he took action pur-suant to Tally's suggestion.Repairing to Maricopa, a nearby town, for thepurpose, he telephoned Kennan and related the substance of his conversationwith Connor and the Respondent Company's foreman.Kennan promised to callthe office of the labor organization involved, he advised the Complainant toawait a return callWithin a short time, Kennan did call back. The Com-plainant was informed that no responsible union official had been available ;he was advised, however, to report back at the project site and to inform Tallythat he was to be put to work pending a further attempt to secure the acquiescenceof,a responsible Local official with respect to his continued employment.Watson reported this conversation to Tally at noon, approximately, in thepresence of Connor ; he reported Kennan's statement that he was to be put towork-correctly, the undersigned finds-as an instruction which he had beenauthorized to communicate.Tally complied;Watson received an assignmentwhen the lunch period at the job site ended. The record does not reveal thatConnor made any objectionAt about 2 :30 p. in, however, a car in which several "well-dressed" men wereriding arrived at the project site.One of them, later identified as "Okie"Strickel, asked the Complainant-in the presence of Tally who had been sum-moned by Connor-where he, the Complainant, had previously been employed.Watson gave an evasive answer ; when pressed, he admitted that the "MackTruck" company had been his most recent employer. Strickel, still in the pres-ence of Tally, immediately ordered him to get off the scaffold on which he wasworking, saying that the Complainant's previous employment had not been underthe Local's jurisdiction, and that he could not work at the Respondent Company's8This statement was obviously false , the Complainant conceded in direct and cross-examination that he had made the false statement knowinglyHis reasons are set forthin the recordThey will be discussed elsewhere in this report°Tlie record establishes that this request reterred to a document, issued by the Localthrough a business agent, which served to identify its bearer as a person referred by theLocal for possible employmentWork orders are distinguished, in the present record, from"working cards" which serve merely as a convenient iecord of dues payment 74DECISIONSOF NATIONALLABOR RELATIONS BOARDjob any more.There was no objection.10 In the course of the conversation thatensued, which the Complainant could not recall in detail-some of it being be-tween Strickel, Tally, and Connor, at a considerable distance-Strickel askedhim when he had received his working card ; the Complainant reported, correctlythat he had received it on the previous day.At or about the time he received thisinformation, Strickel-according to Watson's credible and undenied testimony-told him that he could' not work on the Respondent Company's job because therewere 300 men "sitting in the hall" with a prior right to fill the vacancy which hehad been employed to fill.After some delay, the Complainant-still on the scaffold-came down, withoutobjection from Tally, and joined the group; he requested Strickel to see if some-thing could be done which would enable him to keep his job. Strickel, accord-ing to the Complainant's credited testimony, replied that he would do what hecould, saying also that he did not think the situation due to any fault on the partofWatson. "There has been a mistake some place," he said, "and I intend tofind out where it is." In the meantime, he instructed the Complainant to followthe other employees into Taft that evening; he advised the Complainant thatTally would be "told" by telephone, at the Taft Hotel, whether or not he couldgo to work.Upon the departure of Strickel, Tally-according to the credited testimony ofWatson-said that he was sorry but that the Complainant was "through" in thelight of what Strickel had said.-The Complainant, without orders, but witlidut objection from the foreman,sat in his car for the rest of the afternoon and followed the crew into Taft at theend of the working day. After a short wait in front of the local hotel he wasapproached by Tally, who told him that he had just had a telephone conversationwith Strickel and that Strickel had reiterated his earlier statement that theComplainant would not be allowed to work at the Cuyama Valley project. Tally-according to the Complainant, whose testimony is again credited-again ob-served that he was "sorry" about the situation, but that the Complainant was"through" at the project.31He offered to hold the job "open" for a reasonableperiod if the Complainant could get the matter "straightened up" in town.Wat-son left immediately for Los Angeles.On the next day, February 3, 1949, the Complainant called Kennan ; he reportedthe developments of the previous day, at the job site and later in Taft, and re-quested Kennan to see what could be "done" for him.Kennan promised to dowhat he could, and the conversation ended.Thereafter, apparently at Kennan'ssuggestion and in order to qualify for a day's pay, the Complainant reported atthe gate, of the Alhambra plant to execute certain forms required- by the Re-spondent Company of newly-hired employees ; 12 he saw no responsible official,however, and left when the forms were completed.In a series of conversations between the 3rd and the 10th of February, theComplainant learned, in effect, that he would be unable to resume work, for the10Tally identified himself, at the hearing, as a regular Local member, and testified, in thisconnection, that he knew Strickel as a Local agent, whose instructions he was bound toobey11Tally testified that he had only told Watson there was "nothing" he could do about thesituation , the reference to Strickel's declaration, as the matter about which he was power-less to act, is obviousIn this state of the iecord, the undersigned does not consider Tally'stestimony inconsistent with that of Watson12 On January 11, the regular payday thereafter, the Complainant received a check forone day's work. AMERICAN PIPE AND STEEL CORPORATION75Respondent Company." First, apparently in a further conversation with Ken-nan,Watson-was told by the superintendent that he had done all he couldwithout result.Keenan reported,according to Watson's testimony,that the"union" would not let the Respondent Company put him to work;he went on tosay, the undersigned finds, that he could do nothing about the situation,and sug-gested that Watson telephone Pierce, the Local's assistant business agent.Wat-son, the record shows, did telephone Pierce, presumably after his talk withKennan, at the Local's office ; his testimony in cross-examination,with respectto the substance of their conversation reads as follows :Q.Well, did you ask him why you couldn't stay on the job?A. Yes . . . I believe I did ask him that question.Q.What did he say?A. "There is 300 men sitting down in the hall here ahead of you."Q. Then what did you say?A.Well . . . I told him that I thought it was silly for me to come downin the hall and sit there behind 300 men and wait for a job that would nevermateralize in my case, and that I didn't think it was right for them to pullme off the job that I had hustled myself instead of sitting down in thehall and waiting for some man to bring me a job on a platter...He arguedthat my line or reasoning was all wrong.He says, "You can't have it thatway.We have got to go by the union rules and take that man off the topof that list of 300."He even went so far as to say "Where would we be ifeverybody went and hustled their own jobs." . . . He says,"You know thatyou were reinstated by subterfuge." . . .I said, "Yes,I realize that." . . . Ithink he wanted to know if I thought that was fair...I told him, yes, Ithought it was fair.In direct examination,previously,Watson had testified to a comment by Piercethat he could not be reinstated on one day and go to work on the next; theundersigned finds this comment to have been made in the course of theconversation noted.Upon the entire record, it would appear that the Complainant then telephonedKennan.His report of the conversation indicates that Kennan described the"job" as held "open" for him, and suggested that he see if the Board's RegionalOffice could- "fix _it up" so that the Respondent Company could send him back towork ; Kennan, the undersigned finds, concluded with an expression of regret athis inability to send the Complainant back to work at once, and for the"trouble"which his employment had caused.Pursuant to Kennan'ssuggestion, the Complainant did visit the Board'sRegional Office ; he was advised informally by a Board agent, according to histestimony',that he had been "pulled off the job"illegally.On the basis of hisunderstanding with respect to the Board agent's opinion,Watson advised thesuperintendent of the Respondent Company, in a final telephone conversation thatthe company was free to send him out.His testimony,with respect to this con-versation,which the Respondent Company made no effort to deny, reads asfollows :I told Mr. Kennan that the lawyer at the N. L. R. B. said that wasn't anyof his business nor anyone else's business;that if Mr. Kennan wanted to" While the exact sequence of these conversations is not clear, Watson's testimony withrespect to them is undenied.The findings of the undersigned are based upon a synthesis ofthat testimony in its entirety 76DECISIONSOF NATIONALLABOR RELATIONS BOARDsend we on the job,he was perfectly in his rights, and Mr. Kerman says-Ican't quote his exact words-he said that hedidn't think that was rightbecause he was looking over the contract with the union just a short timeago-it could have been that day-and that they had a clause in there thatthey were to hire from the hall.The Complainant has had no further contacts or conversations,which he canrecall,with the Respondent Company's superintendentAt or about this time,he received a letter,signed by the Local's business agent,E. V. Blackwell,in which he was asked to visit the Local's office to discuss his`.application"to deposit his withdrawal card In a telephone conversation withPierce, which followed,Watson reiterated his desire to return to the CuyamaValley projectPierce insisted however,that there were 300 others"ahead" ofhim.He was advised by Watson that the Board agent had described the actionof Strickel in pulling him off the job as an "illegal"act ; Pierce,insofar as therecord shows,made no direct replyThe conversation ended without any indica-tion that the Local,through its officials,expected to alter the position it hadtaken with respect to Watson's employmentThereafter,the Complainant received a second letter from the Local dated onthe 23rd of February,whichcontained a refund of the dues he had paid forFebruary and March of 1940; his withdrawalcardwas also returned'Sincethe date of its return,Watson hasrenewed it,by making another of the annualpayments required under the Local's constitution to effectuate its renewal, 1" atthe time of the hearing he was back in the employ of the "Mack Truck"company,which had reemployed him early in March of 1040ConclusionsA What, is the nature of the discrsiniaatioualleged?At the threshold of discussion with respect to the present case a question arisesas to the nature of the discrimination with which the Respondents are charged.The complaint alleges that Watson was dismissed; the General Counsel's inten-tion, it would seem, was to charge the Respondents with discrimination in regardto his tenure of employment.For the reasons herein noted the undersigned soinfers, and finds.Although the General Counsel's representative argued, orally, that the Com-plainant had been "encouraged" to get union clearance as a condition precedentto his employment by the Respondent Company, the statement attributed to itsfield superintendent in that connection was not alleged, specifically, to be viola-tive of the statuteIn short, there is no contention that Watson, in particular,was subjected to discrimination with respect to his hireEven if it could be said that such a contention was implicit in the case aslitigated, the undersigned would find the evidence insufficient to sustain it.Thetestimony which provides the sole justification for the contention is clearlyhearsay ; it consists of a recital, by the Complainant, of the remarks atti ibuted tothe Respondent Company's field superintendent by an intermediary.Floyd Bull,the intermediary involved, was patently acting only as an agent of the Com-plainant when he communicated the latter's desire for employment to the field11The Complainants March dues had been paid by a money order dated on February 18,1949 , the money order was retained15Watson s piesent withdrawal card, which was issued at the time of the annual pay-ment noted, is dated 11a i ch 10, 1949. AMERICAN PIPE AND STEEL CORPORATION77superintendent and returned with the field superintendent's reply;the GeneralCounsel makes no argument that Bull's reportshouldbe regarded as bindingupon the Respondent Company under any theory of agency.Nor has the atten-tion of the undersigned been directed to any rule of evidence which wouldrender Watson's testimony in this connection receivable,against the RespondentCompany,under an exception to the hearsay rule.16TheGeneral Counsel madeno effort to produce Bull as a witness,or to explain his absence-and Superin-tendent Kennan,though available,was not called,as a hostile witness, to testifyin this connection."Althoughthe General Counsel now argues that other testi-mony,with respect to the employment practices of the Respondent Company andthe subsequent conduct of the field superintendent,corroborate the hearsay testi-mony of the Complaint,the record does not establish,to thesatisfaction of theundersigned,that direct testimony with respect to the matter thus in issue wasunavailable,or that its production was impracticable.Under the circumstances,the undersigned concludes and finds that the recorddoesnot contain the substan-tial,probative evidence required to justify a conclusion that the Complainantwas subjected to discrimination with respect to his hire.IfWatson was subjected to discrimination within the meaning of Section 8(a) (3) of the Act,in short,itmust have been with respect to the tenure of hisemployment.The undersigned, accordingly,turns to a consideration of therecord insofar as it bears upon the merits of that contentionB.Was the complainant discharged?The General Counsel, in the light of the record, contends essentially that Wat-son was hired by the Respondent Company and that lie was subsequently dis-chargedThere can be no doubt that he was hired; and the Respondents, in fact,do not challenge this interpretation of the recordHe was referred to theCuyama Valley project by Superintendent Kennan, and he received an assign-ment from the project foreman.He performed services in connection with theassignment, and was subsequently compensated for them is The Respondents,however, vigorously deny that he was ever discharged. They argue, in effect,that he abondoned his employment voluntarily, after being advised of the Local'sobjection to the continuation of his servicesThis contention poses the issuewhich the undersigned is next required to consider.Upon the entire record, the undersigned finds no merit in the cited contention ofthe Respondent's counsel.While it is true that Watson did no work afterStrickel asked him to leave the scaffold,19 the record shows that Strickel's i equestwas made in the presence of Foreman Tally, and that the latter interposed noobjection.In the light of Tally's earlier insistence that the Complainant wouldbe requii ed to produce a "woi k order" in order to make his assignment possible,the latter was entitled to assume that the foreman's silence indicated a willing-ness to acquiesce Strickel's contention that Watson's employment by the Re-"The evidence was admitted originally, on the basis, of a representation by the GeneralCounsel's representative that it had been offered nieiely to establish an explanation forthe subsequent conduct of Watson11 Since the General Counsel's representative elected to rest upon the record thus made,the undersigned refused to allow cross-examination of the field superintendent in thisconnection when lie was called as a Trial Examiner'switness with respect to another issue18The fact that lie was not required to execute the documents normally executed bynewly-hired employees of the Respondent Company until after his short period of serviceis clearly immaterial,under the circumstances.19 The status of Strickel as the Local's agent is discussed elsewhere in this report 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent Company was not proper.20Watson's further assumption that he wouldnot be permitted to work for the rest of the day may have been unwarranted,but, in the light of later developments, the fact that he remained voluntarily idlefor the balance of the afternoon must be regarded as immaterial.That evening,when lie was told that he was "through" at the project because of Strickel'sopposition to his continued service, his immediate employment was effectivelyterminated.The Respondent Company's counsel argue that Tally's comment, if made,ought not to be taken as evidence of a decision binding upon the RespondentCompany; it is argued that he, was merely an intermediary, transmitting toWatson the substance of Strickel's most recent communication. Secondarily, itis contended that Tally, a Local member, functioned as such in transmittingStrickel'smessagetoWatson, and that the Respondent Company should not beheld liable for statements or conduct not attributable to Tally in his supervisorycapacity.The undersigned finds no merit in these contentions.Tally's testi-mony that he was merely a messenger with a report to give, when he spoke toWatson, was effectively impeached.The undersigned has credited the testimonyofWatson with respect to their conversation in Taft; on the basis of that testi-mony it is clear that Tally's statement was more than a report, and that itincluded an announcement, in the name of his employer, that the Complainantwas "through" at the project.Since Tally was known to Watson as the projectforeman, not as a fellow union member, and since the foreman made no effort toindicate he was speaking in another capacity, the conclusion seems inescapable,that the statements at issue were made in his supervisory capacity-and theundersigned so finds. It follows, and is found, that Watson was effectively dis-charged.Even if Tally's willingness to hold the job "open" for a reasonable periodof time, and his failure to notify the Respondent Company's office of the fact thatWatson's service was over, are considered sufficient, for the purpose of argument,to cast doubt upon the irrevocable character of the Complainant's separation, itcannot be gainsaid that he was at least suspended, indefinitely, until the questionof his right to hold the job, in the opinion, of the local officials, was settledTheundersigned, in the alternative, so finds.The conclusion that Watson was discharged or suspended by the RespondentCompany, pending the adjustment of his differences with the Local officials,finds further support in the undenied testimony of the Complainant with respectto his further conversations with Kennan, the field superintendent.The re-luctance of the latter to reassign the Complainant to the Cuyama Valley project,absent the acquiescence of the Local, is patentWhen he told Watson, in theirfinal conversation,that the Respondent Company could not reassign him,unilaterally, because it was obligated, by contract, to "hire" men from theLocal's hall, he confirmed the position previously taken by his project foreman.Even if it be assumed,arguendo,therefore, that Tally's statement to Watson inTaft was not intended as a notice that his employment was terminated or sus-20Counsel for the Respondent Unions sought to establish that Connor and Tally hadvoiced no objection when Strickel said that he would do what he could for WatsonTheundersigned regards their silence in that connection as immaterialSince their conductclearly evidenced acquiescence in Strickel's decision to "pull"Watson "off" -the piojeet,their apparent willingness to accept the prospect that he might return merely warrantsan inference that they bore him no malice,actual or constiuctive AMERICAN PIPE AND STEEL CORPORATION79pended, the subsequent comments of Kennan can only be so construed 21 It isconcluded and found that Watson, if not dismissed by the project foreman, waseffectively discharged or suspended by the Respondent Company's field superin-tendent.C.Wasthe Complainant a union member?The General Counsel, essentially, contends that the Complainant was sub-jected to discrimination in regard to the tenure of his employment to encouragemembership in the Respondent Unions. By way of reply, the Respondent Com-pany argues vigorously that Watson could not have been encouraged to assumeor retain membership in the Respondent Unions, by any action attributable toit as his employer, since he was already a union member.The General Counsel's representative, in rebuttal, argues that the actualmembership status of the Complainant with respect to the unions is, in everyrespect, immaterial.The undersigned, however-for the reasons noted else-where in this report-is constrained to reject this view.The statute proscribes,as an unfair labor practice, discrimination reasonably calculated to encourageor discourage "membership" in a labor organization.The argument of theRespondent Company, therefore, has presumptive merit; its consideration re-quires, at the outset, a determination with respect to Watson's relationship to theunions involved in the case.To that question, the undersigned now turnsA study of the International's constitution justifies the conclusion, in theopinion of the undersigned, that Watson was a member of that organization atthe time of his discharge or indefinite suspension.Under Article XIII ofthat constitution-the only one which contains language revelant in thisconnection-insurance benefits are made available to each "member" of theInternational in "good standing" at the time he sustains an insurable loss ; andthe first section of the article limits eligibility for insurance to "members" oversixteen but under sixty at the time of "initiation, last reinstatement, or de-positing of withdrawal card."The reference to the deposit of a withdrawal cardas one condition precedent to International membership seems clear.The sec-tion also refers, in this connection, to "any former member who shall makeapplication for reinstatement or deposit his withdrawal card"; while it isnot clear that all persons holding withdrawal cards are regarded as formermembers, it is amply clear that their eligibility for complete insurance coverage,at least, is renewed only when the card is depositedThus reference is made,in another section of the article to "any former member to whom a withdrawalcard has been issued" ; such persons are permitted to carry "withdrawal in-surance" by the payment of the necessary monthly premium-but "any memberwho shall hereafter apply for and receive a withdrawal card" may only claimthe privilege of converting his insurance into another type of policy. In thelight of the language quoted it seems clear that, whatever the membership statusof a person with a withdrawal card may be. such persons are entitled to fullparticipation in the insurance program of the International, as members of theorganization, after their card has been deposited.Watson's card, as noted else-where in this report, was-in the undersigned's opinion-effectively depositedbefore his employment was terminated.Thereby, he achieved "membership"status under the terms of the International's constitution. It is so found.21The failureof theRespondentCompany to "process"Watson's records in conformitywith itsseparation procedure is clearly immaterial,his immediate employment had ended, 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDArticle VI of the union's Subordinate Lodge constitution, which governs thelocal involved in this case, does provide that an applicant for membership isto be considered a member of the International Brotherhood when his signedapplication and fee are "received, approved and'recorded" in the office of theInternational Secretary-Treasurer.The article also provides that:The application form for initiation, reinstatement, or deposit of with-drawal card or service card, with signature of the applicant thereon andthe cost of initiation, reinstatement, or fee for deposit of withdrawal cardor service card, plus one insurance premium, shall be forwarded to theInternational Secretary-Treasurer and the initiation, reinstatement, with-drawal card or service card receipt issued by the International Secretary-Treasurer, and the remainder of the fee shall be retained by the SubordinateLodge involved.And other sections of the-article require that an application for membershipmust be signed by the applicant, who must be recommended for admission by amember of the Subordinate Lodge in good standing and indorsed by two othermembers who know him. Applications thus indorsed must be accepted by avote of the Subordinate Lodge, before the applicant may be considered "eligible"for membership.A companion clause, in Article VIII of the Subordinate Lodge Constitution,provides,with respect to dues payments, that any "ineinber" two months inarrears with payments of any kind "shall be automatically suspended from allrights, privileges and benefits" tinder the International's constitutionBeforesuch a "mnember" may be again recorded as in "good standing" he must make apersonal application for "reinstatement" to his Subordinate LodgeReceipts inconnection with any "iemnstatement" are to be signed by the InternationalSecretary-Treasurer when the "official membership application" and necessaryremittance are received by him.Pending action by the International Secretary-Treasurer, the applicant for reinstatement is regarded as a "delinquent member"tinder Section 3 of the Article.And, with specific reference to withdrawal cards, Article X, Section 7, of theSubordinate Lodge Constitution does provide that.A member holding a withdrawal card on ietui ning to work at the tradeshall deposit such withdrawal camel in the Subordinate Lodge .whethersuch member is employed in either an organized or unorganized shop . .After the withdrawal card is accepted by the Subordinate Lodge, it shall beforwarded to the International Secretary-Treasurer's office with a completedapplication for membership together with [necessary I dues . . plus one(1)month's insurance premium .Official monthly receipts shall be issuedby the International Secretary-Treasurer's office and returned to the Sub-ordinate Lodge Secretary.Upon the issuance of the official receipt by theInternational Secretai y-Treasui er's office, a member shall be entitled to allof the benefits and privileges of this International Brotherhood as providedfor in Article XIII, Section 1 (a) of the International Constitution andBylaws 22 . .Pursuant to this constitutional provision the Complainant's application for mem-bership in the International Brotherhood, dated on the lst of February, didembody a formal acknowledgment, over his signature, that he understood he would22Article XIII, Section 1 (a), as noted, refers to the insurance protection of members AMERICAN PIPE AND STEEL CORPORATION81not become a "member" of the organization until his application was acceptedIn the light of these provisions it is necessary to determine whether the Com-plainant, in this case, had effectively deposited his withdrawal card and achieved"membership" status.Upon the entire record the undersigned is satisfied that,for every purpose relevant in the present case, the Complainant was a unionmemberHis application for membership, it is tine, does not show that he was"recommended" for admission to the Union by a member of the SubordinateLodge in good standing, that he was ever indorsed by two other membersacquainted with him, or that his application had been accepted by a vote of theSubordinate Lodge membership ; nor does the record establish that his applica-tion form and fee payment were ever received, approved or recorded in the officeof the International Secretary-Treasurer.These technical deficiencies however,in the opinion of the undersigned, are not crucial.23 The functions of the interna-tional Secretary-Treasurer, with respect to the receipt, approval, and recordingof membership applications, appear to be ministerial; the absence of action bythat official, insofar as the pi ovisions of the International's Constitution areconcerned, does not appear to affect any of the rights, privileges or obligationsof those who have taken every step otherwise required in connection with amembership application-except the right to claim full insurance benefits andthe right to receive sti ike benefits under Article XI, Section 9 of the constitution,which are not involved in this case. Insofar as the Local is concerned, the recordestablishes that Connor, Strickerand Pierce regarded the Complainant as a unionmember, they obviously considered him under an obligation to observe the Local'srule with respect to job referrals, and Pierce-in his first conversation with theComplainant expressly acknowledged that he had been reinstated, albeit bysubterfugeUpon the entire record the undersigned is satisfied, and finds, thatthe Complainant held "membership" in the Respondent Unions at the time ofthe events with which this case is concernedD. Did the Respondent Companycommit anunfair labor practiceunder Section8 (a)(3)of the Act by its indefinitesuspension,or discharge of theComplainant?In the light of the undersigned's conclusion that Watson was a union memberat the time of his suspension or discharge, a questionarises asto the legal effectof the Respondent Company's actionIts counsel argue vigorously that Watson'sstatus as a union member precludes any inference that the termination of hisemployment was reasonably calculated to encourage or discourage union member-ship; they contend that the Respondent Company intended by its action merely toindicate "respect" for the Local's rules, and that proof of this objectiveimmunizesit against the application of statutory sanctions.23 SeeIn Be InterstateSteamshipCompany, et alandNationalMaritime Union ofAmerica (CIO),(WLB, Sept 1, 1943) 13 L1{RM 1508, CfIn Re Broice and Sharpe MfgCo andInternationalAssociationofMachinists, Local Nos 1142,1086(AFL), (WLB,June 2, 1942) 10 LRRM 987 ;In Re North AmericanAviation,Inc,andUnited AutomobileWorkers'of America, AviationDivision(CIO),(ArbMarch 10, 1942) 10 LRRM 1184;In ReNorth American Aviation. Inc,andUnited Automobile, Aircraft and AgriculturalImplement Workers, Local 887 (CIO),(Arb July 10, 1943) 13 LRRM 2579 ;In Re Grower-Shipper Vegetable Association of Central CaliforniaandUnited Cannery, Agricultural,Packing,and Allied Workers of America, Local 78 (CIO),(Arb September 4, 1944) 15LRRM 2033 ,In Re Bendix Aviation Corporation, Pacific Do,isionandUnitedAutomobile,Aircraft and Agricultural Implement Workers of America, Local No 179 (CIO), (Arb.December 12, 1944) 15 LRRM 2050.943732-51-7 82DECISIONS'OF NATIONALLABOR RELATIONS BOARDEven absent acquiescence in the full sweep of the Respondent Company's argu-ment, the undersigned finds merit in the contention that its action did not dis-courage or encourage membership in a labor organization.The Board decisionsclearly establish that discrimination with respect to an employee's hire or tenureof employment,which is reasonably calculated to encourage or discourage theacquisitionorretentionof union membership by employees is an unfair laborpractice.There is no suggestion in the present record, however, that theRespondent Company's action was reasonably calculated to accomplish eitherresult.Itwas reasonably calculated the undersigned finds, only to encouragethe acceptance of a membership obligation,by one already a member.The privileges and obligations of membership,in the undersigned's opinion,are not synonymous with the fact of membership-even though they come intoexistence when membership status is recognized by the group which confersor imposes them; they derive from and are not identical with the fact of mem-bership in the group-in this case,a labor organization.While it is easily con-ceivable that a union member who is discouraged in an attempt to exercise oneof theprivilegesof membership may be discouraged thereby, indirectly, in hisdesire to retain membership,24it is difficult to see how one who has been "en-couraged"or persuaded by economic pressure,to accept one of theobligationsof membership-i. e. the duty of compliance with union rules-is derivativelyencouraged,thereby, to retain it-unless"membership"is construed to requiresomething more than the mere satisfaction of minimum eligibility requirementsand to include the acceptance of all the obligations incidental to it.The under-signed has found no warrant in law for this interpretation of the"membership"concept.And while it has been held that the statute protects the rightof onenot aunion memberto retain his job, so long as it appears that he has tendered hisinitiation fees and dues and was denied membership for some other reason,' itdoes not follow, necessarily, that the statute, by this section, protects the rightof aunion memberto retain his job if he has met his financial obligations butrefuses to accept some other responsibility incidental to membership.26 It isdifficult for the undersigned to see how the discharge of a union member in sucha case-absent previous notice to the member that his refusal to accept all of theobligations of membership might result in its forfeiture, and disciplinary actionon the part of the union calculated to deprive him of membership status, or thethreat of such action-encourages him, directly or indirectly, to retain the unionmembership he already holds, albeit upon his own terms.2' In the absence -24N. L R B v Walt Disney Productions,146 F 2d 44,49 (C A 9)23Union Starch and Refining Company,87 NLRB 779,25 LRRM 1176, 136626TheClara-Val Packing Company,case, 87 NLRB 703,25 LRRM 1159,is clearly notan acceptable authority for the latter propositionAlthough the Inteimediate Reportspeaks of the discipline meted out to the dissentient member in that case as a fine andincidental loss of"good standing",the Board found that she had been expelled and restedits finding of discrimination on the fact that she had been discharged because she was nolonger amemberof the Union.29The Board did find that the employee involved in the HMilton Newmancase, 85NLRB 725, was still a union member,albeit in bad standing, at the time of the discrimina-tion practiced against him.There can be no doubt however, that the failure of a unionmember to meet hisfinancial obligationsto the union is generally regarded as the breachof a condition precedent to his right to retain membeislup,it seems clear,therefore, thataction calculated to induce an employee to correct a dues delinquency may properly beregarded,even without further proof,as action designed to encourage his retention ofmembershipTheNewmancase,accordingly,cannot be described as a controlling prece-dent in the light of the present record, which does not reveal a dereliction on the part of AMERICAN PIPE AND STEEL CORPORATION83'proof that the Local regarded compliance with its "seniority"rule as a conditionprecedent to the Complainant's right to retain membership,and in the absence ofproof thateffective action had been taken by it to implement that position, theundersigned is satisfied,then, that the Respondent Company's action, whateverits ostensible purpose or effect, was not reasonably calculated to encouragemembership in a labor organization." It is so found,E. Did the Respondent Company commit an unfair labor practice within themeaning of Section 8(a) (1) of the statute by the Complainant's indefinitesuspension or discharge?The conclusion that the Respondent Company's course of conduct did not in-volve discrimination with respect to Watson's tenure of employment, to en-courage membership in a labor organization,does not, however, dispose of theissue raised by the termination of his employment,since the complaint expressly,alleges that the Respondent's course of conduct in that connection also inter-,fered with,restrained,and coerced its employees in the exercise of rights guar-anteed by the statute.The Respondent Company's counsel argue,as noted,that its action with respecttoWatson was predicated on respect for the Local's rule in connection withreferrals.It is contended that a refusal on the part of the Respondent Com-pany to "respect" the rule would destroy the Local's ability to function effectivelyfor the benefit of its members.The argument,even if it represents an acceptable interpretation of the Re-spondentCompany'sconduct,cannot justify or excuse it. Even conceding,arguendo,the correctness of the conclusion cited, it does not follow that theRespondent Company's acquiescence in the position of the Local, that Watsonwas obligated to abandon his employment in compliance with its rule,was notan unfair labor practice.In his refusal to defer to the rule, Watson was clearly,exercising his right to refrain from engaging in a particular type of concerted,activity, sponsored and made effective by the union, for the purpose of mutual,aid or protection:'And his right to refrain from such activity, as noted else-where in this report, was not affected by an agreement which required member-ship in the Local as a condition of employment.If it had been shown, never-theless, that Watson's action had interfered in any way with the Local's abilityto meet its contractual obligation with respect to the referral of applicants foremployment by the Respondent Company, it might be arguable, at least, that hehad not been exercising a privilege established or guaranteed by the Act, andthat the Respondent Company therefore had not interfered with, restrained, orcoerced him in the exercise of a protected right.°No such evidence, however,has been adducedUpon the entire record the undersigned is constrained to,conclude, and finds, that Watson's effort to avoid the impact of the Local ruleinvolved the exercise of a statutory right, and that the Respondent Company,Watson which the Local appeared to regard as crucial,with respect to his right to retain-membeiship status.28Although the General Counsel's representative argued orally, at one point,that theRespondentCompany'saction tended to discourage union membership, any conclusionthat its conduct was directed,explicitly or implicitly,to that end-would patently beunsound29He testified,and the undersigned finds,that his action had been motivated by fearthat the application of the rule would involve hardship,insofar as it might be appliedto him."Cf.David Kairon,Inc,25 NLRB 506,International Envelope Corp.,34 NLRB 1277. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen it discharged or suspended him, interfered with, restrained and coerced itsemployees in the exercise of that right.F. Did the Respondent Unions commit unfair labor practices under section 8(b) (1) or (2) by insisting that the Complainant ought not to be permittedto retain the employment he secured by the avoidance of the union rule?It has been found, elsewhere in this report, that the Respondent Companydid not, by its treatment of the Complainant, subject him to discrimination withrespect to the tenure of his employment to encourage membership in a labororganization.It follows, without regard to any conclusion which the under-signed may reach with respect to the responsibility of the Respondent Unionsfor the conduct of Watson's employer, that the Respondent Unions cannot beguilty of causing or attempting to cause an employer to discriminate against anemployee in violation of Section 8 (a) (3) of the statute. The undersignedso finds.As in the case of the Respondent Company, however, this conclusion does notdispose of the case.The complaint, as in the case of the Respondent Company,expressly alleges that the course of conduct attributable to the RespondentUnions involved the restraint or coercion of employees in the exercise of rightsguaranteed by the Act. In the opinion of the undersigned, this allegation ofthe complaint has been sustained-at least as to one of the union respondentsAs noted, no valid agreements, binding upon the Respondent Company, requiredWatson to be a member of the Respondent Unions as a condition of employmentAccordingly, he was entitled to exercise the right to engage in, or to refrainfrom engaging in, all the activities enumerated in Section 7 of the Act withoutrestraint or coercion by the Respondent Unions; because he exercised the right,guaranteed by this section of the statute, to refrain from engaging in such anactivity, one of the Respondent Unions-by the statement of an objection to hiscontinued employment, noted elsewhere in this report-caused the RespondentCompany to suspend or discharge him.This, in the opinion of the undersigned,constituted restraint or coercion, within the meaning of the statute. It is sofound.In the light of the position taken by Strickel and Pierce, the proviso whichlimits the application of Section 8 (b) (1) (A) of the statute is clearly unavail-able, as a defense, to the particular Respondent Union found responsible for theillegal restraint and coercion.The proviso was intended to preserve the rightof a labor organization to prescribe its own rules with respect to theacquisitionorretentionofmembership;in the absence of any indication that acquiescencein the operation of the Local's rule with respect to referrals and the issuance ofwork orders was relied upon by the union as a condition precedent to the acquisi-tion or retention of membership, the qualification of statutory liability which theproviso permits must be regarded as irrelevant.There is no evidence that theLocal, clearly chargeable with primary responsibility for the implementation ofits own rule, had taken any action calculated to affect Watson's membershipstatus.The Local, in short, took no action against the Complainant as a matterof internal union discipline.The only action which its agents took was cal-culated to give operative effect to the union rule involved; instead of tellingWatson that his membership status might be forfeit, as a result of his conductin connection with the deposit of his withdrawal card, they insisted that lie wasobligated to abandon his employment and permit the effective operation of therule which he had sought to avoid In so doing, the Local exceeded the limits AMERICAN PIPE AND STEEL CORPORATION85,of permissible union conduct under the 8 (b) (1) (A) proviso, previouslynoted-and, sincethe conduct of its agents, attributable to it, was intendedprimarily to compel the Complainant to forego one of the rights which Section 7protects, it was, and is, subject to proscription under the Act 31Upon the record,the undersigned concludes and finds that the Local, by the statements of itsagentsto the Complainant and to a supervisory official of the Respondent Com-pany in his presence," and by causing the Respondent Company to interfere with,restrain and coerce the Complainant and its other employees in the exercise of aright guaranteed by the Act,33 itself restrained and coerced employees in theexercise of rights guaranteed by Section 7 of the statute.3iG. Did the Respondents conrnrrt an unfairlaborpractice when they executedand gave effect to the agreement which governed their relationship at thetime of Watson's suspension or discharge?The complaint in this case alleges that the Respondents, by their officers, agentsand employees "have entered into and are giving effect to an illegal and invalid'collective bargaining agreement" which requires all employees of the RespondentCompany to be and remain Local members. It alleges that the Respondent Com-pany, thereby, engaged and has continued to engage in an unfair labor practicewithin the meaning of Section S (a) (1) of the Act, and that the RespondentUnions engaged and have continued to engage in an unfair labor practicewithin the meaning of Section S (b) (1) of the statuteThere is no specificallegation that, by executing and giving effect to the aforesaid agreement, theRespondent Company violated Section 8 (a) (3), or that the'Respondent Unions,by their part in the execution or application of the agreement, violated Section8 (b) (2) of the ActNevertheless, at the hearing and in his brief, the GeneralCounsel's representative argued extensively that the execution and applicationof the August 1848, Field Contract involved the Respondents in the commissionof unfair labor practices within the meaning of Sections 8 (a) (3) and S (b) (2)of the Act, respectively. It was clearly the intention of the General Counsel tolitigate the validity of the union security clause in that agreement upon thelegal theory subsumed in these sections of the statuteAnd the complaint doesallege, in its last two numbered paragraphs, that the Respondents, by the "afore-, .said acts" ascribed to them, had committed unfair labor practices within themeaning of the sections in questionDespite the failure of the complaint, there-fore, to follow the conventional pattern of Board pleadings, the undersignedfinds, hereby, that the Respondents were effectively put on notice that theirexecution and application of the aforesaid trade agreement were alleged toconstitute unfair labor practices, as to each of them, under Sections 8 (a) (3)and S (b) (2) of the statute. respectively31The liability of the Local for the conduct of Pierce, its president and assistantbusinessagent,is clearIts liability fm the statements and conduct of Strickel also rests uponthe status of the latter as its agentThat status is esabllshed, in his case, by the acquies-cence of Connor, the Local's acknowledged steward, and Tally, a union member, in Strickel'sstatements in the name of the organization ; by Tally's identification of him as a Localrepi esentative , and by the action of Pierce in affirming the position lie had previouslytaken, in the name of the union, with respect to the continuation of the Complainant'sservice33H. Milton Newman,an individuald/b/aH M Newman, sepia33Clara-Val Packing Co , supraThe contention of the Respondent Unions that the statute, as applied, is unconstitu-tional must be rejected, in conformity with settled Board policy.Rite-Form Corset Com-pany, Inc., 75NLRB 174 `86DECISIONS OF NATIONAL -LABOR RELATIONS BOARDUpon the record the undersigned' is satisfied, however, that the agreement ofthe parties did not contain a union-security provision invalid on its face underthe terms of the 8 (a) (3) proviso, and that its execution, therefore, involved no.unfair labor practice.The General Counsel's representative, in his brief, argues-vigorously to the contrary; he contends that the union-security clause of thecontract with which this case is concerned is strikingly similar to the clausewhich the Board found "illegal" in theHawley & Hoopscase.5The under-signed has compared the clauses ; they differ in a material respect which iscrucial in this connection.Even if it be assumed, for the purposes of argument,that the Respondent Company's agreement to "notify" the Local as to the num-ber of employees it required, and the classifications desired, is tantamount toan agreement to "request" the referral of applicants so classified, the RespondentCompany is not subject in the present case, to a contractual requirement thatit defer any selection from other sources until the expiration of the periodwithin which the Union is bound to supply "the most competent workmen avail-able" for employment.There is no basis, therefore, for the conclusion that theclear effect of the contractual provisions is to give preferential treatment in thehire of employees to those who are members of the contracting union." Thecontractual provision which the Board found "illegal" in theHawley & Hoopscase is distinguishable ; the conclusions of the Board, therefore, with respect tothe clear effect of its language have no application in the present instance, andthe undersigned so finds.The General Counsel argues, nevertheless, that the "practice" of the Respond-ents under their agreement involves a violation of the statute.The undersignedis satisfied, however-and finds-that no conclusions with respect to an independ-ent violation of the statute in this respect may properly be reached upon thepresent record.Initially, it should be noted that the complaint contains no allegation thatthe Respondents committed an unfair labor practice by the improper adminis-tration of an otherwise valid agreement-unless the allegation that the Respond-ents "have entered into and are giving effect to an illegal and invalid collectivebargaining agreement" can be so construed.Upon the entire record, the under-signed is satisfied that this allegation of the complaint was, in fact, insufficient toput the Respondents on notice that their conduct in connection with the adminis-tration of the agreement-as distinguished from their conduct in connectionwith its execution-was being challenged as a separate unfair labor practice,.generally, and apart from its alleged application in connection with the dis-charge or suspension of Watson.The General Counsel's contention, in short,was effectively pleaded, in the opinion of the undersigned, only to the extentthat it put the Respondents on notice that the alleged application of the agree-ment in connection with the discharge or suspension of Watson was beingchallenged under the law.Nor can it be said, in the opinion of the undersigned, that the contentions,of the General Counsel in this connection were litigated.When the examina-tion of Vice-President Kilham, as an adverse witness, turned to the subject ofthe Respondent Company's agreement with the Respondent Unions, the Respond-ent Company's counsel offered a vigorous objection to testimony on that subjectas incompetent, irrelevant, and immaterial.The testimony thus challenged wasdefended as material primarily because of the specific allegation that Watson's8Hawley & Hoops, Inc.,83 NLRB 371; 24 LRAM 1092.se Cf.Hammond Lumber Company,85 NLRB 1320, 24 LRRM 1555. AMERICAN PIPE AND STEEL CORPORATION87termination had resulted from an application of the contract, and secondarilybecause of the alleged unfair labor practice implicit in the effective existenceof a "closed-shop" agreement.On the basis of a statement by the GeneralCounsel's representative that he expected to prove that "this contract in theway that it was interpreted and applied" was an illegal closed-shop contract, theundersigned, at the time, overruled the objection of the Respondent Company'scounsel.Upon an appropriate request, however, the reiterated objections ofthe company representatives, which counsel for the Respondent Unions joined,were permitted to stand with respect to the entire line of examination.Aftera study of the entire record, the undersigned is convinced, and now finds, thatno issue with respect'to the validity of the manner in which the Respondentsadministered their agreement, generally, was raised in the presentation of theGeneral Counsel's case.The testimony of Vice-President Kilham in that con-nection was received, as noted, over objection ; he was not cross-examined withrespect to its substantive features. In any event, the undersigned is satisfiedthat his testimony, summarized elsewhere in this report, upon which the GeneralCounsel's representative exclusively relied, is insufficient to establish,primafacie,that the administration of its agreement, generally, involved an unfairlabor practice.This was in fact effectively conceded by the General Counsel'srepresentative in the course of argument on the Respondent Company's motion todismiss, atthe close of his presentation. In its final form, as the record shows,the General Counsel's contention is reduced to one that the application of theagreement as revealedin connection with the discharge of Watsoninvolved anunfair labor practice.Thereafter, in the presentation of their respective cases, the Respondentsmade no effort to adduce evidence with respect to their administration of theagreement.The only evidence adduced in this connection was adduced at theinstance of the undersigned, again over the initial objection of the RespondentCompany's counsel.After due consideration, the undersigned is convinced, therefore, that noissuewith respect to the validity of the Respondent Company's employmentpractices, generally, under its Field Contract with the Respondent Unions israised by the complaint or the General Counsel's case; that the Respondentswere under no obligation to litigate, and did not litigate, this issue ; and thatit is not, therefore, properly before the undersigned." It is so found.H.What is the responsibility of the International?A question remains as to the responsibility of the International for the actionof the local, by its agents, as revealed in the present record.There is no indi-cation, in the record, that the action of the Respondent Company and the Localwith respect to Watson was undertaken at the instance of the Local's parentbody.Nor is there any indication that Connor, Strickel or Pierce acted in thename of the International.That organization appears as a responsible partyonly in connection with the execution of the field contract in effect at the timeof the events with which this case is concerned. Since the execution of thatagreement is found not to have involved an unfair labor practice, it follows,and the undersigned finds, that the International has not been involved, di-rectly or vicariously, in the commission of any unfair labor practice within the'TCf.Chamberlain Corporation,75 NLRB 1188;1.F. Sales Company,82 NLRB 137,23 LRRM 1351. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of the Act as amended. It will be recommended that the complaint, in-sofar as it involves that organization, be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Company and the Local,set forth in SectionIII, above,occurring in connection with the operations of the Respondent Com-pany set forth in Section I, above, have a close, intimate,and substantial relationto trade, traffic,and commerce among the several States andtendto lead to labordisputes burdening and obstructing comerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent Company and the Local haveengaged in unfair labor practices, it will be recommended that each of themcease and desist therefrom and take certain affirmative action, including theposting and distribution of appropriate notices, designed to effectuate the policiesof the Act.The undersigned has found that the Respondent Company by its indefinitesuspension or discharge of Thomas Ray Watson. interfered with, restrained, andcoerced its employees in the exercise of their right to refrain from assistinga labor organization and their right to refrain from engaging in other concertedactivities for the purpose of mutual aid or protection In the light of cases toonumerous to cite, it may now be taken as datum that the immediate and fullreinstatement of employees suspended or discharged under such circumstances,to their former or substantially equivalent positions a without prejudice to theirseniority and other rights and privileges, is necessary to effectuate the policiesof the Act.39 It will be recommended, thei efore, that Watson be so reinstated.It has also been found that the Local, by its insistence that Watson leave theCuyama Valley project, and by the subsequent insistence of its agents that hehad no right to such employment with the Respondent Company, restrained andcoerced employees in the exercise of their statutorily guaranteed right to refrainfrom the activities already notedAccordingly, it will be recommended thatthe Local notify Watson and the Respondent Company, in writing, that it haswithdi awn its objection to his employment, and that it request the RespondentCompany, also in writing, to offer him immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to his seniorityand other rights and privileges.In the case of an employee subjected by an employer to interference, restraint,and coercion which involves a loss of employment, it has long been the practiceof the Board to effectuate the policies of the Act by requiring that the employerguilty of the unfair labor practice make whole the employee so interfered with,restrained, and coerced, for any loss of pay he may have suffered.No compellingreason appears to warrant the application of a different policy in this case.40And in view of the legal responsibility with which the Local, in this case, isas In accordance with the Board's consistent interpretation of the term, the expiession"former or substantially equivalent position" is intended to mean "former positionwherever possible, but if such position is no longer in existence, then to a substantiallyequivalent position "SeeThe Chase National Bank of the City of New York, San Juan,PuertoRicoBranch,63 NLRB 827.39The fact that Watson did not, at the hearing, expressly state that he would acceptreinstatement is inimateiialCoopersville Cooperative Elevator Company, 77NLRB 174.40 SeeHMilton Newman, et al,85 NLRB 725, 24 LRRM 1463, n 14, and the casestherein cited. AMERICAN PIPE AND STEEL CORPORATION89charged, both for the above-mentioned action of the Respondent Company inregard to the employment of Watson, and for the insistence of its own agentsthatWatson give effect to its rules and leave his employment, the undersignedfinds that the policies of the Act would be effectuated if the Local were calledupon, also, to assume a financial responsibility, equalling that of the RespondentCompany, to make Watson whole.No legal barrier to this requirement is to be found in the fact that the Actpurportedly limits the Board's power to require back pay from a labor organi-zation to cases in which it is found responsible for the "discrimination" sufferedby an employee.41When the Act was amended, Congiess was fully aware ofthe Board's practice under the original statute, already noted, whereby backpay was awarded, if it would effectuate the policies of the Act, in cases of em-ployer interference, restraint, or coercion involving a loss of employment.Thereis no indication in the legislative history of the amendments that the first pro-viso of Section 10 (c) was intended to limit the incidence of back-pay awards,in the case of employer respondents, to cases involving "discrimination" withinthe meaning of the Act. This being the case, no logical argument now apparentto the undersigned would seem to compel the conclusion that the liability of labororganizations is so limited. In short, whatever public policy may be revealedor implicit in the legislative history of the amendments with respect to the scopeof the back-pay remedy, it is clear that the word "discrimination" in the firstproviso of Section 10 (c) is not to be understood as a limitation on the typeof statutory violation that must be found before a back-pay order may issueagainst an employer or a labor organization.The decision of the Board in theColonial Hardwood Flooring Companycase 'does not compel a contrary conclusion.While the Board held in that case thatit lacked the power to award back pay to employees as "damages" for a union'sinterference with their ingress to a struck plant, it pointed out that such aremedy was to be contrasted with back-pay awards intended to compensateemployees for losses in pay suffered because of severance or an interferencewith the tenure or terms of the employment relationship between them and theiremployer ; cases of the latter type, as the Board decision states, are cases to whichSection 10 (c) of the Act has been held for many years to refer. Such a case,also, is present here.Itwill therefoie be recommended that the Respondent Company and theLocal, jointly and severally, make Thomas Ray Watson -whole for any loss ofpay he may have suffered by reason of the interference, restraint, and coreciondirected against him, by the payment to him of a sum of money equal to theamount he normally would have earned as wages in the employ of the RespondentCompany, from the date on which he was suspended indefinitely or dischargedto the date of the Respondent Company's offer of reinstatement, or to the dateon which the Respondent Company is notified that the Local has withdrawn itsobjection to his employment, whichever is earlier, less his net earnings 43 duringsuch period In the event of a failure or refusal on the part of the Respondent41Section 10 (c), 61 Stat 1364zUnited Furniture Workers of Aniersea, 010 et at. (Colonial Hardwood Flooring Com-pany,Inc ),84 NLRB 563 , 24 LRRJf 130243 See CrossettLnmbei Company,8 NLRB 440;Republic Steel Company v N L R B ,311U. S 7 The apparent contention of the Respondent Company that Watson's receipt ofunemployment compensation benefits, after his separation, should be considered by theBoaid in determining his eligibility for a back-pay award is clearly without merit.N. L. R B v Marshall Field and Company,129 F 2d 169 (C A 7) , affd per curiam 318U S.,253. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany to offer reinstatement to Watson immediately upon the receipt of anotice that the Local has withdrawn its objection to his employment and thatit requests his immediate and full reinstatement,itwill be recommended thatthe liability of the Local be abated,and that the Respondent Company only beheld responsible for any loss of pay suffered by the Complainant thereafter.The specific unfair labor practices found involve a field employee and wouldreasonably tend to affect all newly hired and present field employees;itwill,therefore,be recommended that the Respondent Company take appropriatesteps to distribute copies of the notice recommended for posting in this Inter-mediate Report to all field employees,and make it available for their inspection.Since, finally,ithas been found that the International was not responsiblefor the improper administration of the agreement to which it was a party, onthe part of the Respondent Company or the Local,in the case of the Complainant,itwill be recommended that the complaint,insofar as it designates the Inter-national as a party respondent,be dismissed.CONCLUSIONS OF LAWUpon these findings of fact,and upon the entire record in the case, the under-signed makes the following conclusions of law :1.The American Pipe and Steel Corporation is engaged in commerce and busi-ness activities which affect commerce, within the meaning of Section 2 (6) and(7) of the Act.2.The International Brotherhood of Boilermakers,Iron Shipbuilders andHelpers of America, A.F. L and its Local Union No. 92 are labor organizationswithin the meaning of Section 2(5) of the Act.3.By, interfering with, restraining,and coercing its employees in the exerciseof a right guaranteed in Section 7 of the Act,the Respondent Company did en-gage and has continued to engage in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.'4.By restraining and coercing employees in the exercise of a right guaranteedin Section 7 of the Act,the Local did engage and has continued to engage inunfair labor practices within the meaning of Section 8(b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and (7) of the Act.6The Respondent Company,in connection with its suspension or dischargeof Thomas Ray Watson,did not engage and is not now engaged in an unfair laborpractice within the meaning of Section 8 (a) (3) of the Act.7The Local,in connection with its insistence on the suspension or dischargeof Thomas Ray Watson,did not engage and is not now engaged in an unfairlabor practice within the meaning of Section 8(b) (2) of the Act.8.The International did not engage and is not now engaged in any of theunfair labor practices alleged in the consolidated complaint,within the meaningof the Act.[Recommended Order omitted from publication in this volume.]